Citation Nr: 0102717	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
July 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Honolulu Regional Office (RO) October 1999 rating decision, 
granting service connection for bilateral hearing loss and 
assigning it a noncompensable rating.


FINDING OF FACT

The veteran has a Level III, service-connected hearing 
impairment, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  The record 
reveals that all available evidence pertinent to the 
veteran's claim has been associated with the file and the 
record contains sufficient information to rate the veteran's 
hearing impairment in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding pertinent records which the RO has not 
obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2 (2000); Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for bilateral hearing loss was granted by 
RO rating decision in October 1999, and a noncompensable 
rating was assigned.  That decision was based on the 
veteran's service records, showing combat-related noise 
exposure and acoustic trauma during wartime service in Korea, 
as well as post-service clinical evidence diagnosing 
bilateral hearing loss and relating its onset to service.  

The Board notes that service connection for bilateral hearing 
loss was initially denied by RO rating decision in December 
1994, because the clinical evidence then of record did not 
show that the veteran's hearing loss was related to active 
service or any incident occurring therein.  However, he 
requested reopening of his service connection claim in August 
1998, and on VA audiology in September 1999 and an October 
1999 addendum to that report diagnosed bilateral hearing 
loss; the examiner opined it was related to prolonged, 
excessive acoustic trauma in combat.

Records from Affordable Hearing Care from April 1996 to 
August 1998 document the veteran's bilateral hearing 
impairment (supported by audiometry findings).  In April 
1996, his hearing loss was characterized as "severe," and 
he was advised to obtain a hearing aid; post-April 1998 
records indicate that he wears a hearing aid.

VA and private medical records, including periodic 
compensation and pension examination from September 1952 to 
November 1998 document intermittent treatment for various 
symptoms, including reports of impaired hearing.

On VA examination in September 1999, auditory thresholds at 
1,000, 2,000, 3,000, and 4,000 Hertz were 50, 55, 60, and 65 
decibels, respectively, in the right ear (averaging 58 
decibels), and 45, 55, 65, and 70 decibels, respectively, on 
the left (averaging 59 decibels); speech recognition ability 
was 88 percent correct in the right ear, and 90 percent 
correct on the left.  

Currently, the veteran's service-connected bilateral hearing 
loss is rated under 38 C.F.R. § 4.85, Code 6100, and a 
noncompensable rating is assigned.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-210).  Consistent with Marcoux 
v. Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, so long as the 
Secretary has not enjoined retroactive application, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
version of the criteria for diseases of the ear most 
favorable to the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments clarify that 
the changes were not intended to be substantive.  See 62 Fed. 
Reg. 25,204 (May 11, 1999).  Nonetheless, the veteran was 
provided notice of the change in the regulations pertaining 
to the rating of diseases of the ear and other sense organs.

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  "Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

Under VA schedular standards, the test results reported from 
the September 1999 VA audiological examination reveal that 
the veteran's hearing acuity is at Level III, bilaterally.  
Level III hearing in both ears warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Consequently, entitlement to a rating greater than the 
currently assigned 0 percent for his bilateral hearing loss 
is not established under the rating criteria.  To be assigned 
a higher evaluation under VA schedular standards, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in the audiometric examination. 

The Board notes that the most recent audiological examination 
findings (dated in September 1999), as discussed above, 
reveal that the provisions of 38 C.F.R. § 4.86 are 
inapplicable to the veteran's claim.  As the preponderance of 
the evidence is against the veteran's rating claim, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, 38 C.F.R. § 4.7 is inapplicable.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


